UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4244


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TAYRON FRANKLIN HINES, a/k/a Boo,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:09-cr-00073-TLW-7)


Submitted: September 13, 2018                               Decided: September 18, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark C. McLawhorn, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Arthur Bradley Parham,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tayron Franklin Hines appeals the district court’s judgment revoking his

supervised release and sentencing him to six months in prison. Hines’ attorney has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he states that

there are no meritorious issues for appeal, but asks us to review the reasonableness of

Hines’ sentence. Although advised of his right to file a pro se supplemental brief, Hines

has not done so. The Government has declined to file a response brief. We affirm.

      “A district court has broad, though not unlimited, discretion in fashioning a

sentence upon revocation of a defendant’s term of supervised release.” United States v.

Slappy, 872 F.3d 202, 206 (4th Cir. 2017). Accordingly, when we review a revocation

sentence, we “take[] a more deferential appellate posture concerning issues of fact and

the exercise of discretion than reasonableness review for guidelines sentences.” United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal quotation marks omitted).

“We will affirm a revocation sentence if it is within the statutory maximum and is not

‘plainly unreasonable.’” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).

      To consider whether a revocation sentence is plainly unreasonable, we first must

determine whether the sentence is procedurally or substantively unreasonable.        See

Slappy, 872 F.3d at 207.     In making this determination, “we follow generally the

procedural and substantive considerations that we employ in our review of original

sentences, . . . with some necessary modifications to take into account the unique nature

of supervised release revocation sentences.” Crudup, 461 F.3d at 438-39. Thus, a

                                           2
revocation sentence is procedurally reasonable if the district court adequately explains the

chosen sentence after considering the Sentencing Guidelines’ Chapter Seven policy

statements and the applicable statutory sentencing factors.           See United States v.

Thompson, 595 F.3d 544, 546-47 (4th Cir. 2010). A revocation sentence is substantively

reasonable if the court “sufficiently state[s] a proper basis for its conclusion that” the

defendant should receive the sentence imposed. Crudup, 461 F.3d at 440. “Only if we

find a revocation sentence unreasonable do we consider whether it is ‘plainly’ so, relying

on the definition of ‘plain’ used in our ‘plain’ error analysis[,]” i.e., “clear” or “obvious.”

Slappy, 872 F.3d at 208 (internal quotation marks and brackets omitted).

       Applying these standards, we readily conclude that Hines’ within-policy statement

range sentence is neither procedurally nor substantively unreasonable, and therefore is

not plainly unreasonable. The district court did not plainly err when it adopted the

probation officer’s policy statement range, as Hines’ violations were Grade C violations

under the Guidelines. The district court heard the parties’ arguments, allowed Hines to

allocute, and explained the selected sentence in terms of the revocation-relevant statutory

factors. Counsel correctly concedes that Hines’ sentence is neither procedurally nor

substantively unreasonable, and we find no reason to question the reasonableness of

Hines’ sentence.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Hines, in writing, of the right to

petition the Supreme Court of the United States for further review. If Hines requests that

                                              3
a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Hines. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            4